Opinion issued May 17, 2022




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00592-CV
                           ———————————
  SUPER LOPEZ FOOD PRODUCTS AND TORTILLA FACTORY, INC.,
                        Appellant
                                        V.
SANDRA ELIZABETH RODRIGUEZ, INDIVIDUALLY, ON BEHALF OF
 THE ESTATE OF RUBEN RODRIGUEZ, DECEASED AND AS NEXT
          FRIEND OF J.R. A MINOR CHILD, Appellee


                   On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-52385


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss this appeal. No opinion

has issued in this appeal. Accordingly, we grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Kelly, Goodman, and Guerra.